Title: To John Adams from James Warren, 22 October 1786
From: Warren, James
To: Adams, John


     
      
       My dear Sir
       Milton Octr 22d. 1786
      
      A few days since, I had the pleasure of receiving yours of the 4th. July—
      You think the picture I gave you in my last too high wrought. You Cannot be of my opinion that there is here a total Change in Principles, & Manners. nor that Interest is the only pursuit. & that riches only are respected.
      Your distance will not permit you to form your Opinion from your own Observation. Your partiality for your Country Inclines you to more favourable Accounts, and that Patriotism which I revere Exhibits to your Imagination more Agreable Colours, & like self Love hides those deformities which disgust, & give pain. I sincerely wish that the present situation of the Country was such as to Justify your partiality & wishes, & to Condemn any picture, & the Opinion & Apprehensions I Expressed to you, but Unhappily it does not. We are now in a State of anarchy & Confusion bordering on a Civil War. The General Court at their last Session could not or would not see the general Uneasiness that threatneded this Event. however they did not provide for the public Tranquility dureing their recess. but dosed themselves into an Unusual Adjournment for 6 or 7 Months. They have been Called to Meet on the present Occasion sooner than the Time Adjourned to, have set near a Month without any Appearance of that Wisdom & Address necessary to redress the Unhappy situation we are fallen into.—
      I do not say that they are Incompetent to the Business before them, or that the State of things is Incapable of redress, but it is possible, (at least) that they should set, till next Election without deviseing the Mode of doing it. The Papers will Inform you that the Three upper Counties, (and Bristol is not much better) have refused submission to the Government Established by the constitution, & obedience to the Laws made under it, that is they have violated their Compact, & are in a State of Rebellion while the three

Eastern Counties are petitioning to be seperated from us, & formed into a New Government, of their own Construction. These are very Singular Events, which must have been produced by some singular Causes, if they are the Natural Consequences of that State of things I described in my last. you will not think my picture more horrible than the reality. I have long been Mortified by the Imbecility, & Inattention with which our public Affairs have been Conducted. it is probable that when I wrote that Letter I felt also some Indignation. I Claim a right to Express it to you. my small Efforts were Joined with yours, & others for many Years in rearing a Glorious Fabrick on Foundations that should have been as permanent as Time, but suffered to fall into ruin in less than half the Time it took to Build it. I feel for the Character of the Country. I am Mortified at the Triumphs of our Enemies. I am sorry for you, who must from your Situation be peculiarly Exposed to them. I wish every thing may be so Conducted as to restore order, & submission to Government, but I fear it will be some time first. The Scarcity of Money is a great Obstacle, and the folly and Extravagance that Made it scarce, in a great degree remains.— I am Acquainted with Coll Smith Character, tho I have not the pleasure of knowing his Person. I am glad you have given your Daughter to a Man of so much Merit. please to give her my Blessing & good Wishes
      Mrs. Warren desires her regards, to be Joined with mine to Mr & Mrs. Adams & Mr & Mrs. Smith.
      I am with great / Esteem & regard Your Most / Obedt. Humbl. Servt
      
       James Warren
      
     
     
      
       26th:
      
      I have Just heard that the Supreem Court are setting at Taunton supported by 450 of the Militia, which proved a Stronger Body than the Mob mustered to prevent it—
     
    